

	

		III

		108th CONGRESS

		2d Session

		S. CON. RES. 152

		IN THE SENATE OF THE UNITED STATES

		

			December 7, 2004

			Mr. Nelson of Florida

			 (for himself, Mr. Allard,

			 Mr. Enzi, Mr.

			 Nelson of Nebraska, and Mr.

			 Allen) submitted the following concurrent resolution; which was

			 referred to the Committee on Armed

			 Services

		

		CONCURRENT RESOLUTION

		Expressing the sense of the Congress that

		  the Department of Defense should continue to exercise its statutory authority

		  to support the activities of the Boy Scouts of America, in particular the

		  periodic national and world Boy Scout Jamborees.

	

	

		Whereas the Boy Scouts of America was incorporated on

			 February 8, 1910, and received a Federal charter on June 15, 1916, which is

			 codified as chapter 309 of title 36, United States Code;

		Whereas section 30902 of title 36, United States Code,

			 states that it is the purpose of the Boy Scouts of America to promote, through

			 organization, and cooperation with other agencies, the ability of boys to do

			 things for themselves and others, to train them in scoutcraft, and to teach

			 them patriotism, courage, self-reliance, and kindred virtues;

		Whereas, since its inception, millions of Americans of

			 every race, creed, and religion have participated in the Boy Scouts of America,

			 and the Boy Scouts of America, as of October 1, 2004, utilizes more than

			 1,200,000 adult volunteers to serve 2,863,000 youth members organized in

			 121,051 units;

		Whereas the Department of Defense and members of the Armed

			 Forces have a long history of supporting the activities of the Boy Scouts of

			 America and individual Boy Scout troops inside the United States, and section

			 2606 of title 10, United States Code, enacted in 1988, specifically authorizes

			 the Department of Defense to cooperate with and assist the Boy Scouts of

			 America in establishing and providing facilities and services for members of

			 the Armed Forces and their dependents, and civilian employees of the Department

			 of Defense and their dependents, at locations outside the United States;

		Whereas sections 4682, 7541, and 9682 of title 10, United

			 States Code, authorize the Department of Defense to sell and, in certain cases,

			 donate obsolete or excess material to the Boy Scouts of America to support its

			 activities; and

		Whereas Public Law 92–249, enacted on March 10, 1972, and

			 codified as section 2554 of title 10, United States Code, recognizes that Boy

			 Scout Jamborees may be held on military installations and authorizes the

			 Department of Defense to loan certain equipment and to provide transportation

			 from the United States or military commands overseas, and return, at no expense

			 to the United States Government, and to provide other personnel services and

			 logistical support to the Boy Scouts of America to support national and world

			 gatherings of Boy Scouts at events known as Boy Scout Jamborees: Now,

			 therefore, be it

		

	

		That it is the sense of the Congress

			 that the Department of Defense should continue to exercise its long-standing

			 statutory authority to support the activities of the Boy Scouts of America, in

			 particular the periodic national and world Boy Scout Jamborees.

		

